DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. U.S. Patent Application No. 2018/0178076.  As to Claim 1, Hayashi teaches a golf ball comprising a core and a cover covering the core, wherein the cover is formed from a resin composition containing a first base resin and a fluorescent pigment, paragraph 0009.  Hayashi teaches that the fluorescent pigment may have a number-based cumulative median size of approximately 2.5 microns, see Table 3, Examples 3 and 7-9 including FX 305 pigment, and see Applicant’s specification Tables 2 and 3.  The examiner notes that FX 305 S pigment is a similar product, see Applicant’s specification, page 29, and that FX 305 S has a number-based cumulative median size of 2.5 microns or more, see Tables 2 and 3.  Hayashi discloses the claimed invention except for not specifying a pigment having a number-based cumulative median size of 2.5 microns or more.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select a material having a number-based cumulative median size in the claimed range, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).   As to Claim 2, Hayashi teaches that the first base resin may be a urethane resin, paragraph 0015.   As to Claim 3, Hayashi teaches that the fluorescent pigment having a fluorescent dye dispersed in a second base resin and that the second base resin may be a thermosetting resin, paragraph 0039.  As to Claim 4, Hayashi teaches that the second base resin may be a benzoguanamine resin, paragraph 0041.  As to Claims 6-8, Hayashi teaches a fluorescent pigment having number-based cumulative median size of approximately 2.5 to 100 microns (2.5 to 20 microns), and a number-based 10% size of approximately 1.3 microns or more, see Table 3, Examples 3 and 7-9 including FX 305 pigment, and see Applicant’s specification Tables 2 and 3.  Hayashi, as modified, discloses the claimed invention except for specifying the use of FX 305 S instead of FX 305.  As in the treatment of Claim 1, the examiner notes the similarity between the pigments FX 305 and FX 305 S, which meets the claimed physical parameters, see applicant’s specification, Tables 2 and 3.   It would have been obvious to one of ordinary skill in the art at the effective filing date to select a material having the physical parameters within claimed ranges, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, supra.  As to Claim 9, Hayashi teaches that fluorescent pigment may have a number-based 90% size of 250 microns or less, see Table 3, Examples 3 and 7-9, noting FX 305, and see Applicant’s specification Tables 2 and 3.  As to Claim 10, Hayashi teaches that the fluorescent pigment may have a number-based mode size ranges from 2.0 to 100 microns, see Table 3, Examples 3 and 7-9, noting FX 305, and see Applicant’s specification Tables 2 and 3.  As to Claim 11, Hayashi teaches that the difference D90 – D10 of the fluorescent pigment may be in a range from 0.5 to 10 microns, see Table 3, Examples 3 and 7-9, noting FX 305, and see Applicant’s specification Tables 2 and 3.  As to Claim 12, Hayashi teaches that the fluorescent pigment may be spherical or approximately spherical, see Table 3, Examples 3 and 7-9, noting FX 305, and see attached Sinloihi data sheet.  As to Claim 13, Hayashi teaches that the fluorescent pigment may be contained in an amount of 0.1 to 10 parts by mass with respect to 100 parts by mass of the first base resin, paragraph 0047.  As to Claim 14, Hayashi teaches that the cover resin composition may further contain an ultra As to Claims 15 and 16, Hayashi teaches that the cover may be transparent or may be translucent with titanium oxide, paragraph 0064.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as applied in Claim 1, in view of Tago et al., U.S. Patent Application No. 2014/0187857.  Hayashi, as modified, substantially shows the claimed limitations, as discussed above.  Hayashi, as modified, is silent as to the density of the fluorescent pigment.  Tago teaches a golf ball cover formed of a base resin (thermoplastic resin) and a coloring pigment (masterbatch), see Abstract and paragraph 0007.  Tago teaches that the pigment may have a density (specific gravity) of 1.355 g/cubic centimeter, or less, paragraph 0059.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Hayashi, as modified, with a pigment having a density within the claimed range, as taught by Tago, to provide Hayashi, as modified, with pigment density selected to be compatible with a urethane, or ionomer first base resin, to yield the predictable result of facilitating thorough dispersion.  
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        21 January 2022